LAND, J.
This suit was dismissed on an exception of no cause of action, and the plaintiffs have appealed.
Defendants have moved to dismiss the appeal for the reason that certain important documents are omitted from the transcript, being sheriff's deed of sale “sought to be annulled” and the record in the suit of First National Bank of Arcadia v. O. F. Petty et al., 130 La. 441, 58 South. 141, under which said sale was made, No. - in the district court and No. 18610 in the Supreme Court, and in the alternative have prayed that the transcript be amended or supplemented by the inclusion of said documents.
Plaintiffs, as judgment creditors, sued to annul a certain sheriff's sale of the property of their common debtor, purporting to have been made under a judgment in-a certain suit, and made the said sale and the said suits parts of their petition by reference.
The plaintiffs made the usual allegations of fraud, and further alleged that the sheriffs’ sale was null because made under a judgment, the execution of which had been suspended by an appeal to the Supreme Court.
Counsel for plaintiffs and appellants have made no motion, or offer, to supplement the record, and, as a matter of fact, have made no appearance in this1 court.
As the plaintiff made the records and documents referred to parts of their petition, we may assume that they were considered by the district judge in the rendition of his judgment.
This court cannot intelligently consider the allegations of the petition in the absence of the records and sheriff’s sale made parts *688thereof, for' the purpose of- showing the facts of the case more fully and with greater certainty.
It is therefore ordered that the appeal herein be dismissed at the costs of the plaintiffs and appellants.
O’NIELL, j., dissents.